Name: 98/571/EC: Commission Decision of 12 October 1998 amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods (notified under document number C(1998) 2967) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  health;  marketing;  technology and technical regulations;  fisheries
 Date Published: 1998-10-14

 Avis juridique important|31998D057198/571/EC: Commission Decision of 12 October 1998 amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods (notified under document number C(1998) 2967) (Text with EEA relevance) Official Journal L 277 , 14/10/1998 P. 0042 - 0043COMMISSION DECISION of 12 October 1998 amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods (notified under document number C(1998) 2967) (Text with EEA relevance) (98/571/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs (1), as last amended by the Directive 97/79/EC (2), and in particular Article 9(3)(a) thereof,Whereas Commission Decision 97/20/EC (3) of 17 December 1996, last amended by Decision 97/565/EC (4), establishes the list of third countries from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form are authorised for human consumption;Whereas Commission Decision 98/569/EC (5) lays down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Tunisia;Whereas it is therefore necessary to add Tunisia on the list of third countries from which importation of bivalve molluscs, echinoderms, tunicates and marine gastropods are authorized;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 97/20/EC is replaced by the Annex of the present Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 12 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24. 9. 1991, p. 1.(2) OJ L 24, 30. 1. 1998, p. 31.(3) OJ L 6, 10. 1. 1997, p. 46.(4) OJ L 232, 23. 8. 1997, p. 15.(5) See page 31 of this Official Journal.ANNEX List of third countries from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form for human consumption are authorised I. Third countries which have been the subject of a specific decision based on Council Directive 91/492/EEC AustraliaChileMoroccoPeruSouth KoreaTunisiaTurkeyII. Third countries which may be the subject of a provisional decision based on Council Decision 95/408/EC CanadaFaeroesGreenlandNew ZealandThailand (only for products sterilised or heat-treated under the conditions laid down in Commission Decision 93/25/EEC)United States of America